          Case 1:20-cv-04408-MLB Document 8 Filed 12/11/20 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF GEORGIA
                              ATLANTA DIVISION

JESSICA BLINKHORN,                             )
                                               )
       Plaintiff,                              )
                                               )      CIVIL ACTION
v.                                             )
                                               )      FILE No. 1:20-cv-04408-MLB
B & B ENTERPRISES, LLP,                        )
                                               )
       Defendant.                              )

                                             ORDER

       The parties have announced that this case has settled. The Court DIRECTS

the Clerk of Court to ADMINISTRATIVELY CLOSE this case. The parties shall

file a dismissal or other filing disposing of this case upon finalization of the

settlement. If settlement negotiations fail, the parties shall promptly move to reopen

the case.1

       SO ORDERED, this 11th day of December, 2020.



                                                      (1
                                                      1
                                                   MICH"K E L L. B R O W N




1
  Administrative closure is a docket-control device and will not prejudice the rights of the parties
to this litigation in any manner. The parties need only file a motion to reopen the case if settlement
negotiations fail.
